Citation Nr: 0505419	
Decision Date: 02/28/05    Archive Date: 03/04/05	

DOCKET NO.  95-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for postoperative right 
knee injury. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 

3.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the cervical spine with compression of 
C4, C5, and C6. 

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1975 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the lengthy pendency of this 
appeal, the veteran requested and was scheduled for multiple 
Travel Board hearings commencing in 1998.  The last such 
hearing was scheduled in July 2004, and the veteran was 
properly notified of this hearing, and he failed to appear.  
Neither the veteran or representative requested a different 
hearing date within 60 days of the date of the letter of 
notification.  Multiple requests to delay the hearing had 
already been approved.  The veteran and representative have 
not presented any motion for a rescheduled hearing or alleged 
good cause for failure to appear for the hearing scheduled in 
July 2004.  In the absence of a showing of good cause, no 
further Travel Board hearing will be scheduled in conjunction 
with the present appeal.

The issue of an increased evaluation for the veteran's 
cervical spine disability must be remanded for the reasons 
provided below, and the inextricably intertwined claim for a 
total rating based upon individual unemployability must also 
be remanded, both via the Appeals Management Center (AMC) in 
Washington, DC.  The remaining issues are ready for appellate 
review.  


FINDINGS OF FACT

1.  No acquired psychiatric disorder is shown at any time 
during service and multiple psychiatric diagnoses, first 
shown years after military service, are not related to any 
incident, injury, or disease of active service by any 
competent evidence.  

2.  The veteran's right knee injury with subsequent anterior 
cruciate ligament reconstruction occurred in 1993, and is 
entirely unrelated to military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125, 4.127 (2004).

2.  A right knee injury with anterior cruciate ligament 
reconstruction was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

A review of the claims folder reveals that the claims giving 
rise to the instant appeal were initiated prior to the 
adoption of VCAA.  Nonetheless, rating actions,  
notifications, and statements of the case have informed the 
veteran of the laws and regulations governing his pending 
claims and have explained the evidence necessary to 
substantiate those claims.  During the lengthy pendency of 
this appeal, all known available records of the veteran's 
treatment, both privately and by VA, have been collected for 
review.  Records of the veteran's award of Social Security 
disability have been collected for review.  The veteran's 
service medical records and service personnel records have 
been collected for review.  The veteran has been provided VA 
examinations, which are adequate for rating purposes.  The 
veteran was formally notified of VCAA and the duties to 
assist and the evidence necessary to substantiate his claims 
in July 2003.  The veteran was requested to submit any 
evidence he might have in his possession, and was offered 
assistance in collecting any evidence he might reasonably 
identify.  Although the veteran was unsuccessful in attending 
multiply scheduled Travel board hearings, he did testify at a 
personal hearing at the RO in February 1996.  

The evidence on file does not show and the veteran does not 
argue that there remains any additional evidence which has 
not been collected for review.  There is no reasonable 
likelihood that any additional evidence remains uncollected.  
The Board finds that the veteran has been advised of the 
evidence which he is responsible to submit and evidence which 
VA would collect on his behalf and the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
evidence pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for certain specified diseases, such as a 
psychosis, may be presumed to have been incurred in service 
if they are shown to have become manifest to a degree of 
10 percent or more in the one year following a veteran's 
separation from service.  38 C.F.R. §§  3.307, 3.309.

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The diagnosis of a mental disorder must conform 
to DSM-IV and must be supported by the findings on the 
examination report to be considered a substantiated 
diagnosis.  38 C.F.R. § 4.125(a).  Personality disorders are 
not diseases or injuries for compensation purposes and 
disability resulting from them may not be service connected.  
38 C.F.R. § 4.127.

I.  Service Connection-Acquired Psychiatric Disorder

Facts:  The veteran filed a claim for service connection for 
depression in 1996, some 15 years after he was separated from 
service.  The veteran's service medical records contain no 
diagnosis or finding or treatment for an acquired psychiatric 
disorder at any time during service.  The physical 
examination for service separation in February 1981 contained 
the veteran's own reported history of depression or excessive 
worry, but the psychiatric evaluation at that time was 
normal.  

A November 1993 fee-basis VA examination for compensation and 
pension included the results of a complete physical 
examination.  One medical impression provided by the doctor, 
who does not appear to have been a psychiatrist, was that the 
veteran had mental depression which was untreated.  

During a personal hearing at the RO in February 1996, the 
veteran reported that he was young when he entered the 
service and that he became homesick which caused him to be 
depressed.  He reported seeing a psychiatrist "once a week" 
when he was stationed in Germany.  He said he saw this 
physician for three or four months and then "he never asked 
me to come back and I never went back."  He said he was 
provided medication for his nerves while stationed in 
Germany.  The veteran reported that he was currently 
depressed because of his multiple physical disabilities.

In April 1996, the veteran was provided a VA psychiatric 
examination.  He denied ever being psychiatrically 
hospitalized.  He reported being seen the previous summer at 
a VA satellite clinical for two or three months.  He reported 
hearing voices, including the voice of his grandmother.  The 
veteran did not appear to be particularly distressed although 
talking about these "alleged hallucinations."  The 
physician wrote that, while the veteran reported hearing 
voices, he reported it in such a way that it was a bit 
unusual.  The Axis I diagnosis was no psychiatric diagnosis.  
The other notation for Axis I was cocaine and alcohol abuse, 
in remission.  This psychiatrist reported that the veteran 
was distressed over his back problem, but probably not to the 
extent that we would diagnosis it as a major depression or 
even dysthymic disorder.  

A Social Security Administration disability decision found 
that the veteran met the criteria for an award of Social 
Security disability on the basis of musculoskeletal 
impairments involving the neck and knee.  There was no 
finding in this determination that the veteran had an 
acquired psychiatric disorder. 

During the pendency of this appeal, in October 2000, the 
veteran filed an additional claim of service connection for 
PTSD.  He reported that he was being treated for PTSD at a VA 
clinic.  Outpatient treatment records from this time do 
contain notations and history of PTSD, although these 
treatment records are entirely silent for any indication that 
the veteran was ever examined by a medical doctor or 
psychiatrist and these reports are entirely silent for a 
diagnosis of PTSD in conformance with 38 C.F.R. § 3.304(f) 
and 4.125.  No report of PTSD or history of PTSD in any way 
discusses a diagnosis of that disorder in conformance with 
The American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

In February 2000, the veteran was provided a consultation by 
a medical resident.  This consultation contains the only 
indication on file of the veteran's explanation for his 
purported PTSD which he reported in this consultation as 
"stemming from his experience in Vietnam."  There was no 
current diagnosis provided, but the past medical history was 
reported as schizo-affective disorder, PTSD, polysubstance 
abuse.  

In October 2000, the veteran and his spouse were provided 
domestic counseling.  Records of these counseling sessions 
indicate that the veteran's diagnosis was schizophrenia, not 
otherwise specified.  

In November 2000, the veteran was hospitalized principally 
for substance abuse.  This hospitalization, however, lasted 
for 10 days, during which the veteran was evaluated and 
treated continuously.  It was determined that the veteran had 
a long history of alcohol dependence and polysubstance 
dependence and possibly a psychosis, not otherwise specified.  
He had been dependent on cocaine and methamphetamine for 
several years.  Most recently, he reported becoming 
increasingly paranoid.  He reported a history of six drunk-
in-public charges.  The veteran was daily required to attend 
group counseling and activities in a dual diagnosis program.  
Although his participation in groups and activities was 
adequate, it was noted that he spent most of his free time 
driving back to visit his family and friends, returning only 
in time to meet curfew in the dorm at 10 p.m.  The first 
weekend he was eligible to take a pass, he returned and had a 
positive breathalyzer and was discharged irregularly.  The 
discharge diagnosis from this 10-day hospitalization for Axis 
I was alcohol dependence, methamphetamine dependence, cocaine 
dependence and substance-induced mood and psychotic disorder.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.  

The veteran's service personnel records indicate that he 
entered military service in April 1975 and that following 
military training, he was transferred to military units in 
Germany from 1975 until 1978, and in Korea in 1979 until he 
was separated in 1981.

Analysis:  A preponderance of the evidence on file is against 
an award of service connection for an acquired psychiatric 
disorder, including depression or PTSD.  At no time during 
military service is the veteran shown to have been provided a 
diagnosis of any acquired psychiatric disorder or psychosis.  
Although he complained of depression or anxiety at service 
separation, the psychiatric findings at service separation in 
1981 were normal.

On a single occasion on VA examination in November 1993 by a 
physician not shown to have been a psychiatrist or 
psychologist, the veteran was provided a diagnosis of 
depression.  This report did not indicate that depression was 
attributable to service or to service-connected disability.  
Conversely, a VA psychiatric examination provided in 
conjunction with the veteran's claim in April 1996 
specifically noted that the veteran had no Axis I diagnoses, 
and there was no finding that the veteran had depression 
secondary to service-connected disability.  

Later clinical records contain diagnoses of schizo-affective 
disorder, schizophrenia, multi substance abuse and PTSD.  The 
Board finds that the most compelling evidence on file 
regarding the veteran's psychiatric condition exists from a 
10-day hospitalization with VA in November 2000.  Rather than 
one-time examination or single outpatient treatment visits, 
the veteran was able to be observed over a period of days.  
The Axis I diagnoses from this admission were alcohol 
dependence, methamphetamine dependence, cocaine dependence, 
and substance-induced mood and psychotic disorder.  There was 
also Axis II personality disorder, not otherwise specified.  
It is noteworthy that neither of the veteran's two expressly 
claimed disabilities of depression or PTSD were in any way 
diagnosed at the time of the veteran's most recent 
psychiatric hospitalization in October 2000.

A preponderance of the evidence on file is against a finding 
that the veteran has any acquired psychiatric disorder which 
is attributable to his period of military service.  Primary 
alcohol and illegal drug dependence is misconduct, which may 
not be the subject of an award of service-connected VA 
disability compensation.  The same is true for any substance-
induced mood and psychotic disorder.  Personality disorders 
are not disabilities for VA compensation purposes.  The 
veteran's one-time diagnosis of depression in 1993 does not 
appear to have been made by a mental health care provider and 
is outweighed by the findings of a VA psychiatric examination 
in April 1996, which specifically found that the veteran did 
not have depression attributable to service-connected 
disability.  Furthermore, outpatient treatment records and VA 
hospitalizations subsequent to this time never confirmed a 
diagnosis of depression, attributable to service-connected 
disability or otherwise.  Schizophrenia or schizo-affective 
disorder are first shown many years after military service, 
and are not competently related to any incident, injury or 
disease of active service.  Indeed, schizo-affective behavior 
appears most likely related to what was identified at the 
time of VA hospitalization in November 2000 as a substance-
induced mood and psychotic disorder.  

With respect to PTSD, although diagnoses or past histories of 
this disorder are noted in outpatient treatment records, no 
diagnosis on file of PTSD is in any way conformant with 
38 C.F.R. § 3.104(f) and 4.125.  That is, no diagnosis of 
PTSD on file is consistent with the DSM-IV requirement that 
PTSD be related to exposure to traumatic events, which are 
persistently reexperienced in certain ways and manifested by 
persistent avoidance of stimuli associated with the trauma 
with other persistent symptoms identified.  The only comment 
on file relating a diagnosis of PTSD to any incident of 
service is a comment contained in a February 2000 general 
medicine clinic record in which it was reported that the 
veteran said he had symptoms of PTSD "stemming from his 
experience in Vietnam."  The veteran's service medical and 
personnel records clearly reveal that he was not stationed in 
the Republic of Vietnam at any time during military service.  
He entered the military in April 1975, shortly before the 
Vietnam War is recognized as terminated in May 1975.  The 
veteran's overseas assignments were to Germany and Korea, not 
Vietnam, and there is a complete absence of any evidence that 
the veteran engaged in combat with the enemy at any time 
during military service.  The veteran's report of service in 
the Republic of Vietnam is substantially contradicted by the 
objective evidence on file and renders the veteran's claim 
with respect to PTSD attributable to such service as 
substantially lacking in credibility.

The veteran has received multiple psychiatric diagnoses, all 
commencing years after he was separated from military 
service.  None of these diagnoses is in any way competently 
related to any incident, injury or disease of active service.  

II.  Service Connection-Right Knee Injury

Facts:  The veteran filed a claim for service connection for 
the residuals of a right knee injury in September 1993, over 
12 years after he was separated from service.  Service 
medical records show that the veteran was seen in August 1976 
for a complaint of pain in both knees, and the assessment was 
rule out chondromalacia.  X-rays of both knees, however, 
showed no significant abnormality.  There was no further 
treatment for either knee in service and the physical 
examination for separation was negative for disability of 
either knee.  Although the veteran complained of a trick or 
locked knee at the time of service separation, the February 
1981 examination for separation found that the lower 
extremities and other musculoskeletal systems were entirely 
normal.  

A VA fee-basis examination conducted in November 1993 
specifically contains the veteran's own statement that leg 
pain "started in April 1993 when he got hit from the right 
side, hitting the lateral aspect of the right leg and 
apparently tore some ligaments."  He said "in August of 
this year" (1993) he had reconstruction of all four 
ligaments in his knee, apparently the medial collateral, 
lateral collateral and both anterior and posterior cruciates.  
The veteran clearly had disability of the right knee residual 
to this injury.

August 1993 records from the Santa Clara Valley Medical 
Center note that the veteran sustained a right knee injury 
"earlier this year."  He had been treated conservatively, 
but continued to have looseness of the knee along with 
effusion.  Anterior drawer test was positive and it was 
decided that an anterior cruciate ligament reconstruction 
would be beneficial.  The veteran was, at that time, provided 
surgical intervention for right knee anterior cruciate 
ligament tear.  

A VA examination report of September 1995 also contains the 
veteran's report that "in 1993" he injured his right knee, 
and had surgical repair of torn ligaments.  Pain in the right 
knee had persisted since the injury.

In February 1996, the veteran testified at a personal hearing 
at the RO.  At that time, the veteran swore that he had 
injured the right knee while playing basketball during 
service in 1977 or 1978.  The veteran attributed all current 
disability to this injury during service.  

Analysis:  A preponderance of the evidence on file is against 
a grant of service connection for a right knee injury or any 
postoperative residuals.  Although the veteran was seen in 
1976 for complaint of pain in both knees, there is no 
demonstration of any significant injury or trauma to the 
right knee, X-rays showed no significant abnormality, and 
there was no further treatment for either knee at any time 
during service.  

The veteran is clearly shown to have injured his right knee 
some 12 years after service in 1993, for which he was 
provided private surgery for a right knee anterior cruciate 
ligament tear in August 1993.  All right knee disability 
presently demonstrated is clearly related to the right knee 
injury and surgery therefor performed in 1993, years after 
the veteran was separated from service.  The veteran's 
testimony, reporting all current right knee symptoms 
attributable to an injury during service, is substantially 
lacking in credibility.  Current right knee disability is 
shown to be related to a post-service injury, entirely 
unrelated to service.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and PTSD, is denied.

Entitlement to service connection for a right knee injury 
with anterior cruciate ligament reconstruction is denied.


REMAND

During the lengthy pendency of this appeal, the schedular 
criteria for evaluating disabilities of the spine was 
substantially changed by amendments to 38 C.F.R. § 4.71a, 
made effective in September 2002, and again in September 
2003.  These amendments were passed after the RO issued its 
most recent September 2001 supplemental statement of the 
case.  

VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and the Board cannot 
find that VA has complied with VCAA with respect to the 
veteran's claim for an increased evaluation for cervical 
spine disability when he has not been notified of the newly 
adopted criteria for evaluating this disability.  
Additionally, it appears that the veteran was last evaluated 
for this disability in November 1999, and a more recent VA 
orthopedic examination is in order.  The veteran's claim for 
a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU) 
cannot be decided before a proper examination and evaluation 
of the veteran's principal service-connected disability of 
his cervical spine has been accomplished.  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should ensure 
compliance with VCAA.  At a minimum, the 
veteran should be informed of the new 
schedular criteria for evaluating his 
service-connected cervical spine 
disability.  Any additional development 
indicated through a VCAA notification 
should be conducted, if any.  The RO 
should also collect any records of the 
veteran's treatment with VA which are not 
already included in the veteran's claims 
folder.  

2.  After completing the above 
development, the RO should refer the 
veteran for a VA orthopedic examination 
of cervical spine disability.  The claims 
folder must be referred to the physician 
conducting the examination for review.  
The examination must include a 
description of full range of motion of 
the cervical spine, including forward 
flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation.  Following review of 
the clinical evidence on file and a 
discussion with the veteran, the 
physician conducting this examination 
should also indicate whether the 
veteran's cervical spine disability has 
resulted in any "incapacitating 
episodes," defined as a period of acute 
signs and symptoms that require bed rest 
prescribed by a physician and treatment 
by a physician.  Any of the veteran's 
reports of cervical spine disability 
which are compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm or other 
neurological findings appropriate to the 
site of the diseased disc should be 
confirmed or ruled out by proper 
completion of diagnostic studies.  
Finally, upon completion of a review of 
the veteran's records and the physical 
examination itself, the physician is 
requested to provide an opinion as to 
whether the veteran is precluded from all 
forms of gainful employment by reason of 
cervical spine disability as presently 
manifested.  A complete report of 
examination with reasons and bases for 
all opinions provided is essential.

3.  After completion of the above 
development, the RO should again address 
the remaining issues on appeal.  If any 
decision is not to the veteran's and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a recitation 
of the new (and old) schedular criteria 
for evaluating disabilities of the spine, 
and VCAA compliance.  They should be 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


